DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-10-22.
Applicant’s election without traverse of claims 1-14 in the reply filed on 6-10-22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. US2018/0236510 (US’510).
Regarding claim 1, US’510 teaches a substrate processing apparatus and a substrate processing method which process a substrate (para. 1). US’510 further teaches the apparatus dispenses a liquid onto a substrate for processing the substrate. The apparatus includes a supply tank 24 which stores the chemical liquid to be supplied to the substrate (a storage tank which stores a processing liquid therein) and a circulation piping 25 which forms an annular circulation flow channel for circulating the chemical liquid inside the supply tank 24 (a circulation line through which the processing liquid sent from the storage tank is returned back into the storage tank). The apparatus further includes piping lines 29 and 31 which supply the liquid to the substrate via a supply nozzle from the circulation piping (a supply line which connects the circulation line and a supply configured to supply the processing liquid onto a substrate). A return line connected to the supply line at branch point 30 which returns the liquid from the supply line to the supply tank via pipping 32, 62 and 62d (a return line which is connected to the supply line and through which the processing liquid is returned back into the storage tank from the supply line). The return line incudes a filter 65 which removes foreign matter from the chemical liquid before it is returned to the supply tank 24 (and at least one filter provided in at least one of the return line, and configured to remove a foreign substance in the processing liquid) (para. 108-112 and 151-155, see fig. 12). Therefore, US’510 teaches a liquid processing apparatus, comprising: a storage tank which stores a processing liquid therein; a circulation line through which the processing liquid sent from the storage tank is returned back into the storage tank; a supply line which connects the circulation line and a supply configured to supply the processing liquid onto a substrate; a return line which is connected to the supply line and through which the processing liquid is returned back into the storage tank from the supply line; and at least one filter provided in at least one of the supply line on an upstream side of a connection point between the return line and the supply line or the return line, and configured to remove a foreign substance in the processing liquid.

Regarding claim 8, US’510 teaches the processing apparatus of claim 1 for liquid processing. US’510 further teaches the circulation line includes heater 26 (para. 111), which reads on a temperature controller provided in the circulation line, and configured to adjust a temperature of the processing liquid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’510.

Regarding claim 2, US’510 teaches the processing apparatus of claim 1 for liquid processing. US’510 further teaches valve 34 which changes a flow rate of the chemical liquid supplied from the common piping 29 to the branching portion 30 (para. 114). A flow rate adjustment valve reads on a constant-pressure valve, see applicant’s specification para. 38. Therefore, US’510 teaches a constant-pressure valve provided in the supply line.

Within the above discussed embodiment US’510 does not teach wherein the filter is provided in the supply line on a downstream side of the constant-pressure valve.

However, US’510 teaches whether discharge of the processing liquid from the nozzle is executed or stopped is switched by opening and closing the valve. However, when the valve is opened and closed, the valve element is rubbed against the valve seat, thus resulting in generation of minute particles inside the valve. The particles inside the valve are consequently discharged from the nozzle together with the processing liquid. Therefore, the processing liquid containing the particles is supplied to a substrate, affecting cleanliness of the substrate (para. 4). Therefore, valve 34 of US’510 would be a potential source of particles and one of ordinary skill in the art would know that they could provide a filter in the supply line on a downstream side of the constant-pressure valve to prevent particles from being dispensed on the substrate due to a flow rate adjustment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’510 to include wherein the filter is provided in the supply line on a downstream side of the constant-pressure valve because US’510 teaches that valves are a known source of particles and applying a known technique to a known method ready for improvement to yield predictable results is obvious, see MPEP 2141 III (D).
	

Regarding claims 3 and 7, US’510 and the modified apparatus of US’510 teaches the processing apparatus of claim 1 and 2 for liquid processing.

Within the above discussed embodiment US’510 does not teach wherein the supply includes multiple supplies, the supply line includes multiple supply lines and the return line includes multiple return lines, and the multiple supply lines and the multiple return lines are provided to correspond to the multiple supplies, respectively, with regard to claims 3 and 7.

However, US’510 teaches multiple supply and discharge lines can be connected to the circulation line to process a plurality of substrates at the same time (see fig. 4, para. 42 and 110-114). US’510 teaches that two or more of any of the arrangements described above may be combined (para. 177). Therefore, it would be obvious to combined the two embodiments of US’510 to include a plurality of return lines discussed above to process a plurality of substrates at the same time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’510 and the modified apparatus of US’510 to include wherein the supply includes multiple supplies, the supply line includes multiple supply lines and the return line includes multiple return lines, and the multiple supply lines and the multiple return lines are provided to correspond to the multiple supplies, respectively, with regard to claims 3 and 7 because US’510 teaches it as an alternative configuration of the supply line which can process a plurality of substrates at the same time and it is prima facie obvious to combine two configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 4, the modified apparatus of US’510 teaches the processing apparatus of claim 2 for liquid processing. US’510 further teaches the circulation line includes heater 26 (para. 111), which reads on a temperature controller provided in the circulation line, and configured to adjust a temperature of the processing liquid.

Regarding claims 5 and 9, US’510 and the modified apparatus of US’510 teaches the processing apparatus of claim 1 and 2 for liquid processing.

Within the above discussed embodiment US’510 does not teach a switching unit configured to switch a flow of the processing liquid into the return line or into the supply line on a supply side than the connection point; and a control device configured to control the switching unit, wherein the control device controls the switching unit to introduce the processing liquid into the return line in a standby operation in which the processing liquid is not supplied onto the substrate from the supply, and controls the switching unit to introduce the processing liquid into the supply in a supply operation in which the processing liquid is supplied onto the substrate from the supply, with regard to claims 5 and 9.

However, US’510 teaches an opening and closing valve 71 can be included in the supply line 31 which can start and stop flow of the chemical liquid to the substrate to prevent accidental discharge of the chemical liquid. The valve is controlled by a controller 3 (control device) (para. 164-169, see fig. 15). Valve 71 reads on a switching unit since it directs supply into the supply line during substrate processing (a supply operation) or redirects it to the return line when valve 71 is closed and the apparatus is in standby. US’510 teaches that two or more of any of the arrangements described above may be combined (para. 177). Therefore, it would be obvious to combined the two embodiments of US’510 to include both the valve 71 and the return line, pipping 32, 62 and 62d discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’510 and the modified apparatus of US’510 to include a switching unit configured to switch a flow of the processing liquid into the return line or into the supply line on a supply side than the connection point; and a control device configured to control the switching unit, wherein the control device controls the switching unit to introduce the processing liquid into the return line in a standby operation in which the processing liquid is not supplied onto the substrate from the supply, and controls the switching unit to introduce the processing liquid into the supply in a supply operation in which the processing liquid is supplied onto the substrate from the supply, with regard to claims 5 and 9 because US’510 teaches it as an alternative configuration of the supply line which can prevent accidental discharge of the chemical liquid and it is prima facie obvious to combine two configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claims 10 and 11, the modified apparatus of US’510 teaches the processing apparatus of claim 9 for liquid processing. US’510 further teaches valve 34 which changes a flow rate of the chemical liquid supplied from the common piping 29 to the branching portion 30 (para. 114). A flow rate adjustment valve reads on a constant-pressure valve, see applicant’s specification para. 38. Therefore, US’510 teaches a constant-pressure valve provided in the supply line. US’510 does not explicitly teach in an initial operation, the control device controls the switching unit to introduce the processing liquid into the return line and increases a flow rate of the processing liquid introduced into the return line to be higher than a flow rate in the standby operation, with regard to claim 10 and wherein in the initial operation, the control device controls the constant-pressure valve to increase the flow rate of the processing liquid introduced into the return line to be higher than the flow rate in the standby operation, with regard to claim 11. However, it is noted that the applicant claimed initial operation recites the intended use of the control device and switching unit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The modified apparatus of US’510 teaches a control device that can control the liquid flow rate and the operation of the opening/closing valve and therefore would be capable of controlling the operation such that in an initial operation, the control device controls the switching unit to introduce the processing liquid into the return line and increases a flow rate of the processing liquid introduced into the return line to be higher than a flow rate in the standby operation and the control device controls the constant-pressure valve to increase the flow rate of the processing liquid introduced into the return line to be higher than the flow rate in the standby operation. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the of the control device and switching unit taught by the prior art and the of the control device and switching unit claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Regarding claim 12, the modified apparatus of US’510 teaches the processing apparatus of claim 10 for liquid processing. US’510 further teaches the chemical liquid is sent to the chemical liquid nozzle 21 by a supply pressure of the circulation pump 27. A pulsation which varies supply pressure occurs depending on a mode of the circulation pump 27. In this case, the chemical liquid discharged from the chemical liquid nozzle 21 can be varied in flow rate. Where the discharge valve 34 is the flow control valve 41A shown in FIG. 5, the discharge valve 34 is changed in aperture depending on pulsation of the circulation pump 27, thus making it possible to reduce a variation in flow rate of the chemical liquid supplied to the chemical liquid nozzle 21. Where the flow control valve 41A is not disposed on the common piping 29 but, for example, disposed on the return piping 32, the above-described effect is not obtained or the effect is lowered. Therefore, the discharge valve 34 is disposed on the common piping 29, by which the chemical liquid discharged from the chemical liquid nozzle 21 can be made stable in flow rate (para. 126). Therefore, the circulation pump controls the flow rate of the liquid in the circulation line when it is returned to the storage tank, which reads on a flow rate controller provided in the circulation line, and configured to adjust a flow rate of the processing liquid returning to the storage tank through the circulation line US’510 does not explicitly teach in the initial operation, the control device controls the flow rate controller to decrease the flow rate of the processing liquid returning to the storage tank through the circulation line to be smaller than a flow rate in the standby operation, and increases the flow rate of the processing liquid introduced into the return line. However, it is noted that the applicant claimed initial operation recites the intended use of the control device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The modified apparatus of US’510 teaches a control device that can control the liquid flow through the circulation line and therefore would be capable of controlling the operation such that in the initial operation, the control device controls the flow rate controller to decrease the flow rate of the processing liquid returning to the storage tank through the circulation line to be smaller than a flow rate in the standby operation, and increases the flow rate of the processing liquid introduced into the return line. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the of the control device and the flow rate controller taught by the prior art and the of the control device and the flow rate controller claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use

Regarding claims 13 and 14, the modified apparatus of US’510 teaches the processing apparatus of claim 9 for liquid processing. US’510 further teaches the circulation line includes heater 26 (para. 111), which reads on a temperature controller provided in the circulation line, and configured to adjust a temperature of the processing liquid. US’510 does not explicitly teach wherein in an initial operation, the control device does not heat the processing liquid with the temperature controller for a preset non-heating time, and starts heating of the processing liquid by the temperature controller after the processing liquid is introduced into the return line and the control device does not introduce the processing liquid into the supply line and the return line, and after the processing liquid flowing in the circulation line is heated by the temperature controller to a preset heating temperature, the control device introduces the processing liquid into the supply line and the return line, however, it is noted that the applicant claimed initial operation recites the intended use of the control device, with regard to claims 13 and 14. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The modified apparatus of US’510 teaches a control device that can control the liquid flow and the heater in the circulation line and therefore would be capable of controlling the operation such that in an initial operation, the control device does not heat the processing liquid with the temperature controller for a preset non-heating time, and starts heating of the processing liquid by the temperature controller after the processing liquid is introduced into the return line and the control device does not introduce the processing liquid into the supply line and the return line, and after the processing liquid flowing in the circulation line is heated by the temperature controller to a preset heating temperature, the control device introduces the processing liquid into the supply line and the return line. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the of the control device and switching unit taught by the prior art and the of the control device claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over US’510 as applied to claim 1 and further in view of Okuya US 2018/0240685 (US’685).

Regarding claim 6, US’510 teaches the processing apparatus of claim 1 for liquid processing. US’510 further teaches valve 34 which changes a flow rate of the chemical liquid supplied from the common piping 29 to the branching portion 30 (para. 114). A flow rate adjustment valve reads on a constant-pressure valve, see applicant’s specification para. 38. Therefore, US’510 teaches a constant-pressure valve provided in the supply line.

US’510 does not teach wherein the filter is provided in the supply line on an upstream side of the constant- pressure valve.

US’685 teaches as shown in FIG. 11, in the second preferred embodiment, the flow control valve 41B shown in FIG. 6 is disposed on first supply piping 31A in place of the first narrowing device 36A. The flow control valve 41B which is one example of the electric valve is able to change an opening degree to any given value. Therefore, it is possible to decrease a difference in pressure loss between a plurality of processing units 2 (para. 122). As shown in FIG. 12, when a chemical liquid is discharged from a first chemical liquid nozzle 21A, a controller 3 moves a valve element 43 of a first discharge valve 34A from an open position to a closed position in a state where the valve element 43 of the flow control valve 41B is positioned at a fully opened position (Time T1 shown in FIG. 12). Thereby, the first chemical liquid nozzle 21A starts to discharge the chemical liquid and the chemical liquid discharged from the first chemical liquid nozzle 21A is increased in flow rate from zero (para. 123). Therefore, it is possible to decrease a difference in pressure loss between a plurality of processing units 2 by providing an opening/closing valve upstream of a flow rate control valve in a supply line. US’510 teaches whether discharge of the processing liquid from the nozzle is executed or stopped is switched by opening and closing the valve. However, when the valve is opened and closed, the valve element is rubbed against the valve seat, thus resulting in generation of minute particles inside the valve. The particles inside the valve are consequently discharged from the nozzle together with the processing liquid. Therefore, the processing liquid containing the particles is supplied to a substrate, affecting cleanliness of the substrate (para. 4). Therefore, providing a filter between the opening and closing valve and the flow rate control valve of US’685 would reduce the potential for particle contamination of the substrate from the opening/closing valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’510 to include wherein the filter is provided in the supply line on an upstream side of the constant- pressure valve because US’685 teaches it can decrease a difference in pressure loss between a plurality of processing units and US’510 teaches that it can reduce the potential for particle contamination of the substrate from the opening/closing valve and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Conclusion

	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713